 ELECTRICAL WORKERS LOCAL 
3 (SLATTERY SKANSKA
, INC.) 342 NLRB No. 21 
173
Local 3, International Br
otherhood of Electrical 
Workers, AFLŒCIO 
and
 Slattery Skanska, Inc. 
and Local 731, Building Concrete & Common 
Laborers Union. 
Case 29ŒCDŒ568
 June 28, 2004 
DECISION AND DETERMINATION OF DISPUTE 
BY MEMBERS 
SCHAUMBER, WALSH, AND MEISBURG
 This is a jurisdictional dispute proceeding under Sec-
tion 10(k) of the National Labor Relations Act (the Act). 
Local 731, Building Concrete & Common Laborers Un-

ion (Local 731 or the Laborers) filed charges on October 
7, 2003, alleging that the Respondent, Local 3, Interna-
tional Brotherhood of Electrical Workers, AFLŒCIO 
(Local 3 or the Electricians), 
violated Section 8(b)(4)(D) 
of the Act by engaging in proscribed activity with an 

object of forcing the Employ
er, Slattery Skanska, Inc. 
(Slattery), to assign certain work to employees it repre-
sents rather than to employees represented by Local 731. 

The hearing was held from January 5 to 7, 2004, before 
Hearing Officer Richard Bock. Thereafter, Local 731 
filed a brief in support of its position and Local 3 filed a 

motion to quash the notice of hearing. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board affirms the hearing officer™s rulings, find-
ing them free from prejudicial 
error. On the entire record, 
the Board makes the following findings. 
I. JURISDICTION
 Slattery, a New York corporation, with its principal of-
fice and place of business in Whitestone, New York, is 

engaged in the performance and maintenance of con-
struction projects including, but not limited to, railway, 
roadway, bridge, tunnel, environmental, and power gen-
eration. During the 12-month period preceding the hear-
ing, a representative period, Slattery performed services 

valued in excess of $50,000 in
 States other than the State 
of New York. The parties stipulated, and we find, that 
Slattery is engaged in comm
erce within the meaning of 
Section 2(6) and (7) of the Act and that Local 3 and Lo-
cal 731 are labor organizations within the meaning of 
Section 2(5) of the Act. 
II. THE DISPUTE
 A. Background and Facts of Dispute 
Slattery is the general contractor on a New York Tran-
sit Authority project to build a new railcar maintenance 
facility at the Corona Rail Yard in Queens, New York. 
The project requires the installation of new precast con-

crete boxes or manholes and the relocation of electrical 
conduit through 
those manholes. Slattery subcontracted 
the electrical conduit work to
 Transit Technologies, LLC 
(f/k/a Petrocelli Electrical). Sl
attery™s subcontract with 
Transit Technologies states: ﬁAll manholes furnished by 
Slattery Skanska, Inc.ﬂ and 
ﬁ[s]ubcontractor to support 
installation.ﬂ In its prebid exceptions, dated June 6, 
2003,
1 Transit Technologies disclaimed responsibility for 
the ﬁ[o]ff-loading and setting of manholesﬂ and stated 

that its employees would ﬁprovide supportﬂ to Slattery 
during the installation of manholes.
 Beginning with the installation of the first two man-
holes on August 13, Slattery employees (represented by 
Local 731) and Transit Tech
nologies employees (repre-
sented by Local 3) disputed who would set the manholes 
into the ground. Slattery intended to assign this work to 
its employees with Transit Technologies employees 

standing by to assist if needed. Despite this intention, as 
Slattery General Superintendent Mike Attardo testified, 
Transit Technologies employees
 physically took over the 
installation from Slattery™s employees as a manhole was 
unloaded from a truck by ﬁgrabbingﬂ tag lines from 
Slattery™s foreman. In an effort to curtail the disruption 

caused by the Transit Technologies employees, Slattery 
installed these first two manholes utilizing both groups of 
employees. After this installation, Local 731, by its 

Business Manager Joe D™Amato, told Slattery that the 
setting of precast concrete manholes belonged to the em-
ployees represented by Local 731. 
In early September, Slattery began installing the next 
two manholes, but Slattery Project Superintendent Pete 
Mesbah stopped the insta
llation because an argument 
over who was going to install the manholes was ﬁgetting 
ugly.ﬂ According to Mesbah, approximately 20 unauthor-
ized Transit Technologies employees were on the jobsite 
and there was an argument between the groups about 
which employees were going to set the manholes. Mes-

bah testified that the ﬁchaoticﬂ atmosphere ﬁjust wasn™t 
rightﬂ and that he believed someone might have gotten 
hurt. Slattery simply unloaded these manholes without 

setting them in the ground and arranged a meeting with 
Local 731, Local 3, and Transit Technologies representa-
tives to discuss the dispute. 
At the September 30 meeting,
 Local 3, by its Business 
Representative Joe Bechtold, to
ld Slattery that all precast 
concrete manholes through 
which electrical conduit was 
to be installed were the jurisdiction of Local 3, and Local 
731 renewed its claim to the work in dispute. In order to 
keep the work going and to meet a Transit Authority 

deadline, Slattery proposed an arrangement to install the 
next two manholes: its employees would unload each 
manhole from the truck, Transit Technologies employees 

                                                          
 1 All dates refer to 2003 unless otherwise indicated. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 174 
would set it into the ground, and Slattery employees 
would then unhook the ma
nhole from the crane and fill 
in dirt around the manhole. Local 731, however, did not 
agree to this arrangement. On October 1, Slattery in-

stalled two manholes using this arrangement, but told 
Transit Technologies representatives that from then on, 
Slattery employees would unload and set the manholes 

into the ground. 
Slattery installed a manhole on October 21 using only 
its employees. The installation was difficult and the 

manhole was misaligned because of the tight fit of the 
manhole and the lack of room to adjust it. On October 
22, Slattery informed Transit Technologies that the man-
hole was ready for the installa
tion of conduit. Slattery 
Project Manager Mike Viggiano testified that Transit 

Technologies General Foreman Pat Maccalusso (a mem-
ber of Local 3) told him th
at the Electricians would not 
run conduit to the manhole because the Electricians did 

not install it, and that Local
 3 had instructed Maccalusso 
not to run conduit to manholes not set by the Electri-
cians. Consistent with these statements, Transit Tech-

nologies employees did not run conduit to the manhole 
installed on October 21 by Slattery™s employees.
2 Since the end of October, Slattery has installed 13 
manholes using a ﬁdouble handlingﬂ arrangement in 
which Slattery employees dig the hole for the manhole, 
unload it from the truck, and unhook it from the crane. 

Transit Technologies employ
ees then hook the manhole 
back up to the crane and set 
it in the hole. Slattery em-
ployees then fill in dirt ar
ound the manhole to complete 
the installation. At the time of the hearing, Slattery had 
approximately 15 manholes remaining for installation in 
the first phase of the project and expected to complete 
this phase by the end of the summer of 2004.
 B. Work in Dispute 
The work in dispute is the setting of precast concrete 
boxes into the ground, through which electrical conduit 
is to be installed, at the Corona Rail Yard Project in 

Queens, New York.
3 C. Contentions of the Parties
4 Local 731 contends in its posthearing brief that all the 
prerequisites for 10(k) jurisdiction have been satisfied: 
Local 3 threatened to stop wo
rk on the project unless the 
Transit Technologies employ
ees it represented installed 
                                                          
 2 Transit Technologies finally inst
alled the conduit in late December 
after adjusting the alignment of 
the manhole. The adjustment took 
Transit Technologies employees an entire day; according to Slattery, its 

employees could have made th
e adjustment in 1-1/2 hours. 
3 The record establishes that the disputed work does not involve the 
smaller precast concrete ﬁhandholes
ﬂ routinely installed by Transit 
Technologies employees on the project.
 4 Slattery did not file a posthearing brief. 
the concrete manholes; both Local 731 and Local 3 have 
claimed the disputed work; an
d there is no agreed-upon 
dispute resolution plan to which all the parties are bound. 
According to Local 731, th
e Board should award the 
work in dispute to the employees it represents. Contend-
ing that Local 3 has a proclivity to violate Section 
8(b)(4)(D) of the Act and that this dispute is likely to 

recur on its other projects in the New York City area, 
Local 731 requests a broad, areawide award. 
Local 3 moves to quash the notice of hearing, asserting 
that the dispute is principally a contractual dispute be-
tween Slattery and Transit Technologies regarding which 
employer is responsible for assigning the disputed work 
and does not present a jurisdictional dispute under Sec-
tion 10(k). Local 3 also cont
ends that its objective was 
work preservation. Local 3 furt
her argues that there is no 
clear evidence that it threaten
ed Slattery with a cessation 
of work if the work in dispute was not assigned to Local 

3-represented employees, and, therefore, there is no rea-
sonable cause to believe th
at it violated Section 
8(b)(4)(D). Citing its submission of the dispute to the 

National Plan for the Resolution of Jurisdictional Dis-
putes in the Construction Industry (National Plan), Local 
3 states that ﬁthere probably is an agreed upon method to 

resolve this dispute which binds all parties.ﬂ With regard 
to Local 731™s request for a 
broad, areawide award, Lo-
cal 3 contends that the reques
t is frivolous because there 
have been no previous disputes regarding work similar to 
the work in dispute involving Local 3. 
D. Applicability of the Statute 
Before the Board may proceed with determining a dis-
pute pursuant to Section 10(k) of the Act, there must be 
reasonable cause to believe th
at Section 8(b)(4)(D) of the 
Act has been violated. This standard requires finding that 
there is reasonable cause to 
believe that there are compet-
ing claims to the disputed work among rival groups of 
employees and that a party has used proscribed means to 
enforce its claim to the work
 in dispute. See generally
 Teamsters Local 174 (Airborne Express), 340 NLRB 
137, 138 (2003). Additionally, the Board will not pro-
ceed under Section 10(k) if 
there is an agreed-upon 
method for voluntary adjustment of the dispute. Id. 
1. Local 3™s motion to quash 
As discussed above, Local 3 contends that the Board 
should quash the notice of th
e 10(k) hearing because the 
dispute that gave rise to this proceeding is not a true ju-
risdictional dispute but is instead a contractual dispute 

between Slattery and Transit Technologies. We reject 
this contention. The record evidence shows that Slattery 
has the authority to assign the work in dispute. As dis-

cussed above, the subcontract
 provides that Transit 
 ELECTRICAL WORKERS LOCAL 3
 (SLATTERY SKANSKA
, INC.) 175
Technologies was only to support Slattery™s installation 
of manholes. Additionally, Transit Technologies™s prebid 
exceptions exclude the disputed work from its responsi-
bilities on the worksite. Thus, these documents defini-

tively establish that Slattery, not Transit Technologies, is 
the employer ultimately responsible for the installation of 
manholes on the project.  
Local 3 also contends that th
e dispute is not cognizable 
under Section 10(k) because its actions were aimed at 
work preservation. The record, however, does not sup-

port this contention. Employees represented by Local 3 
have not traditionally performed the disputed work for 
Slattery, and Local 3 does not have a contractual claim to 
the work in dispute. Slattery™s assignment of some of the 
disputed work to employees of Transit Technologies 

beginning in October does not establish a work preserva-
tion objective because the inst
ant jurisdictional dispute 
prompted Slattery™s assignment of the work. Thus, Local 

3™s conduct appears aimed at work acquisition and not 
work preservation. See
 Teamsters Local 107 (Reber-
Friel Co.)
, 336 NLRB 518, 521 (2001) (refusing to quash 
notice of hearing where union
™s objective was work ac-
quisition not work preservation). 
2. Competing claims to work in dispute  
As discussed above, after two manholes were set in 
August, Local 731 Business Manager D™Amato told 
Slattery that the setting of precast concrete manholes 

belonged to the Laborers. Additionally, during the Sep-
tember 30 meeting, at which officials of both locals and 
Slattery were present, Local 3 Business Representative 

Bechtold informed Slattery
 that precast concrete man-
holes through which electrical conduit was to be installed 
were the jurisdiction of Local 3. Accordingly, we find 
that there are competing clai
ms to the disputed work. 
3. Use of proscribed means 
There is evidence that Local 
3 threatened Slattery with 
a work stoppage if the disput
ed work was not reassigned 
to employees it represented. As noted above, Transit 

Technologies General Foreman 
Maccalusso told Slattery 
Project Manager Viggiano that Local 3 had instructed 
him not to install electrical conduit in manholes installed 

by Slattery™s Local 731-represented employees. Consis-
tent with this threat, Local 3-represented employees of 
Transit Technologies did not install electrical conduit in 

a manhole installed solely by the Laborers. The fact that 
Local 3™s business representativ
e, Bechtold, denied that 
Local 3 made any such threat is inconsequential to the 

establishment of jurisdiction.
5 Therefore, we find that 
                                                          
 5 Conflicting versions of events do not prevent the Board from pro-
ceeding under Sec. 10(k). The Board n
eed not rule on the credibility of 
testimony in order to proceed to a 
determination of the dispute because 
there is reasonable cause to believe that Local 3 used 
proscribed means to enforce its
 claim to the 
work in dis-
pute. See
 Iron Workers Local 1 (Goebel Forming, Inc.)
, supra. 4. No voluntary method for adjustment of dispute 
The record does not establish that all of the parties 
have agreed to a voluntary method for adjustment of this 

dispute.
6 Local 3 submitted this dispute to the National 
Plan but it named Transit Technologies, not Slattery, as 
the employer responsible for assigning the work in dis-

pute. Although Local 3 and 
Transit Technologies are 
bound by the National Plan by the terms of their collec-
tive-bargaining agreement, ther
e is no evidence that Lo-
cal 731 or Slattery are bound by the National Plan. For 
the purposes of 10(k) jurisdiction, all parties, including 

the employer, must be bound to the dispute resolution 
mechanism. 
Operating Engineers Local 150 (Diamond 
Coring Co.)
, 331 NLRB 1349, 1350 (2000). 
In sum, we find there is reasonable cause to believe 
that a violation of Section 8(b)(4)(D) has occurred and 
that there exists no agreed upon method for voluntary 

adjustment of the dispute within the meaning of Section 
10(k) of the Act. Accordingly, we find that the dispute is 
properly before the Board for determination. 
E. Merits of the Dispute 
The grant of authority in Section 10(k) for the Board to 
ﬁhear and determineﬂ jurisdictional disputes requires the 

Board to make an affirmative 
award of the disputed work 
to one of the groups of employees involved in the dis-
pute. 
NLRB v. Electrical Worke
rs Local 1212 (Columbia 
Broadcasting)
, 364 U.S. 573, 579 (1961). While the Act 
does not set out the standards the Board is to apply in 
making this determination, the Supreme Court has ex-
plained that ﬁ[e]xperience 
and common sense will supply 
the grounds for the performance of this job which Con-

gress has assigned the Board.ﬂ Id. at 583. Consistent with 
the Court™s opinion, the Board announced in 
Machinists 
Lodge 1743 (J. A. Jones Construction)
, 135 NLRB 1402, 
1410Œ1411 (1962), that in making the determination that 
the Supreme Court found was required by Section 10(k), 
it would consider ﬁall relevant factors,ﬂ and that its de-

termination in a jurisdictional dispute would be an act of 
judgment based on common sense and experience, 
reached by balancing the factors involved in a particular 

                                                                                            
 the Board need only find reasonable cause to believe that Local 3 has 
violated the statute. See 
Iron Workers Local 1 (Goebel Forming, Inc.)
, 340 NLRB 1158, 1160 fn. 4 (2003).
 6 The parties initially stipulated th
at there was no voluntary dispute 
resolution method that bound all partie
s. Local 3 later withdrew from 
this stipulation.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 176 
case. See generally 
Teamsters Local 174 (Airborne Ex-
press), supra, at 140 (2003).
 We have considered the following factors, which we 
find relevant in the context of
 the current dispute and, for 
the reasons set forth more fully below, we conclude that 
Slattery™s employees repres
ented by Local 731 are enti-
tled to perform the work in dispute. In making this de-

termination, we emphasize th
at we are awarding the 
work to Slattery™s employees represented by Local 731, 
not to that Union or its members. 
1. Certifications and collec
tive-bargaining agreements 
There is no evidence of any Board certifications con-
cerning the employees involved in this dispute. Accord-
ingly, we find that the factor of Board certifications does 
not favor awarding the disputed work to employees repre-

sented by either Union. See 
Iron Workers Local 1 (Goebel 
Forming, Inc.)
, supra at 1161.
 Slattery has a collective-bargaining agreement with 
Local 731, and although 
Local 3 has a collective-
bargaining agreement with Transit Technologies, Local 3 
does not have a collective-bargaining agreement with 

Slattery. Slattery™s subcontr
act with Transit Technologies 
specifically excludes the dis
puted work from Transit 
Technologies™ responsibilities as discussed above. Thus, 

it is Local 731™s collective-bargaining agreement with 
Slattery that is relevant here
 because Slattery, not Transit 
Technologies, has the ultimate control and authority over 

the assignment of the disputed work under the subcon-
tract. Iron Workers Local 1 (Goebel Forming, Inc.)
, su-pra (finding that relevant agreement is one with employer 

with ultimate control over the assignment of the disputed 
work); 
Elevator Constructors, Local 91 (Otis Elevator 
Co.)
, 340 NLRB 94, 95-96 (2003) (finding that relevant 
agreement is one with employer with ultimate authority 
over the work). Moreover
, Local 731™s collective-
bargaining agreement with Slattery specifically refers to 
the work in dispute.
7 Accordingly, we find that the factor 
of collective-bargaining agre
ements weighs in favor of 
awarding the disputed work 
to the employees represented 
by Local 731. 
2. Employer preference and past practice 
Slattery General Superintendent Attardo testified that 
Slattery preferred to use its employees, who are repre-
sented by Local 731, to perform the disputed work. Ac-

cordingly, we find that the 
factor of employer preference 
favors awarding the disputed work to the employees rep-
resented by Local 731. 

                                                          
 7 Art. VI, sec. C,80 of Slattery 
and Local 731™s collective-bargaining 
agreement provides that the Laborers are to perform the following work 
for Slattery: ﬁ[e]xcavating, digging 
for sidewalks, including that for 
lighting posts, duct lines, including 
placing of precast concrete boxes.ﬂ
 Slattery Project Superintendent Mesbah testified that 
Slattery has traditionally used its Local 731-represented 
employees to install precast 
concrete manholes. Slattery 
Project Manager Viggiano testified that during the 10 

years he has worked with Slattery, the Laborers have 
always installed precast concrete manholes. Accordingly, 
we find that the factor of 
employer past practice favors 
an award of the disputed work to employees represented 
by Local 731.
8 3. Area and industry practice 
The parties presented no evid
ence with respect to in-
dustry practice. With respect 
to area practice, there is 
evidence that both employee groups have actually per-
formed the disputed work in th
e past in the relevant area. 
Transit Technologies General Superintendent Leonard 

Copicotto testified that he installs ﬁprecast concrete 
boxesﬂ of all sizes all over the New York City area on a 
regular basis using employees represented by Local 3. 

Local 731 Business Manager D™Amato testified that dur-
ing his 47 years as a member of Local 731, he has in-
stalled ﬁthousands of precast c
oncrete boxesﬂ for electri-
cal purposes and that New York General Contractors 
Association members are required to use the Laborers to 
install precast concrete manh
oles under the Laborers™ 
collective-bargaining agreemen
t. Accordingly, we find 
that the factor of area prac
tice does not favor an award of 
the disputed work to either employee group. 
4. Relative skills and training 
Employees represented by Lo
cal 731 receive extensive 
training at the Laborers™ school in order to perform the 

disputed work, including training in digging the hole, 
sheeting or bracing the hole, tamping or compacting the 
soil, directing the crane with special signals relied on by 
the crane operator, rigging th
e manhole to the crane, off-
loading the manhole, backfilling around the manhole, 

and removing the rigging from the manhole. There is no 
evidence that the Electrician
s possess a similar degree of 
skill and training, although there is evidence that the 

Electricians are capable of pe
rforming the disputed work. 
Accordingly, we find that the factor of relative skills and 
training favors an award of the disputed work to employ-

ees represented by Local 731. 
                                                          
 8 The fact that a composite crew 
of Slattery and Transit Technolo-
gies employees performed the disputed work on the project after Octo-
ber does not undercut this finding. 
Work assignments obtained by coer-
cion (here by Local 3™s October work 
stoppage threat) do not militate in 
favor of an award of that work to 
employees represented by that Union. 
See Iron Workers Local 1 (Goebel Forming, Inc.)
, supra at 1162 fn. 12;
 Longshoremen ILA Local 1294 (Cibro Petroleum Products)
, 257 
NLRB 403, 407 (1981). 
 ELECTRICAL WORKERS LOCAL 3
 (SLATTERY SKANSKA
, INC.) 177
5. Economy and efficiency of operations 
No one disputes that the current composite arrange-
ment for installing the manholes is inefficient because of 
the double handling of the manhole. There is evidence 

that the Laborers are more e
fficient than the Electricians 
on a discrete aspect of the disputed work (correcting the 
alignment of a manhole), but there is no evidence dem-

onstrating the relative efficiency of the disputed work if 
solely one employee group performed it. Accordingly, 
we find that the factor of 
economy and efficiency of op-
erations does not favor an award of the disputed work to 
either employee group.
9 Conclusions 
After considering all the rele
vant factors, we conclude 
that employees represented by Local 731 are entitled to 

perform the work in dispute. We reach this conclusion 
relying on the factors of 
collective-bargaining agree-
ments, employer preference, employer past practice, and 

relative skills and training.  
In making this determination, we award the work to 
employees represented by Local
 731, not to that labor 
organization or its members. 
Scope of the Award 
Local 731 seeks a broad, areawide award that encom-
passes the disputed work in the five Boroughs of New 
York City in which the geographic jurisdictions of Local 
731 and Local 3 overlap. Local 731 contends that Local 

3 has a proclivity to coerce employers into assigning 
work to employees it represents. Local 731 also argues 
that Local  3™s ﬁtotal  job  po
licyﬂ indicates  that  disputes such as the one here will continue to be a source of con-
troversy in the area.
10 There are two requirements for a broad, areawide 
award. First, there must be
 evidence that the disputed 
work has been a continuous source of controversy in the 

relevant geographic area and that similar disputes may 
recur. Second, there must be
 evidence demonstrating that 
the charged party has a proclivity to engage in unlawful 

conduct to obtain similar work. See 
Teamsters Local 174 
                                                          
 9 Local 731 argues in its posthearing brief that it is more economical 
for Slattery to perform the disputed
 work with the employees it repre-
sents rather than the Electricians b
ecause of the wage differential be-
tween the two employee groups. The Board has held, however, that 

wage rate comparisons are not rele
vant for determining whether one 
group of employees is more economi
cal than another group of employ-
ees. Laborers Local 320 (Northwest Metal Fab & Pipe)
, 318 NLRB 
917, 919 fn. 6 (1995). 
10 Local 731 presented no evidence con
cerning a ﬁtotal job policyﬂ at 
the hearing, but asserts in its brief 
that Local 3 maintains such a policy, 
which provides that no member of Local 3 is to give away work com-
ing under its jurisdiction to any other trade. See also
 Electrical Workers 
Local 3 (U.S. Information Systems)
, 324 NLRB 604, 607 fn. 5 (1997) 
(discussing Local 3™s ﬁtotal job policyﬂ), and cases cited therein.
 (Airborne Express)
, supra, at 142; 
Bricklayers (Sesco, 
Inc.)
, 303 NLRB 401, 403 (1991). 
We find that the requirements for a broad award have 
not been satisfied on the record presented here. First, 

there is no evidence that the 
dispute over the installation 
of precast concrete boxes ha
s been a continuous source 
of controversy in the area. 
 To the contrary, Local 731 
presented undisputed testimony that employees it repre-
sents have performed work similar to that in dispute here 
on several projects in the Ne
w York City area where em-
ployees represented by Local 
3 also were present without 
objection by Local 3. Second, Local 731 argues that be-
cause of Local 3™s ﬁtotal job policyﬂ this controversy is 
likely to recur at other projects where the geographic 
jurisdictions of the two Unions coincide. The Board, 

however, has previously rejected this contention. See 
Electrical Workers Local 3 
(U.S. Information Systems)
, supra (declining to issue broad award based on Local 3™s 

ﬁtotal job policyﬂ), and cases cited therein.
 Although Local 3 is ﬁno stranger to Board proceed-
ings,ﬂ
11 there is no previous 10(k) determination by the 
Board involving an attempt by Local 3 to force the as-
signment of work similar to that in dispute here. Thus, 
there is no evidence that Local 3 has a proclivity to use 

proscribed means to obtain installation of precast con-
crete manhole work. Compare
, Electrical Workers Local 
3 (U.S. Information Systems)
, supra;
 Electrical Workers 
Local 3  (Telecom Equipment)
, supra (declining to issue 
broad award under circumstances similar to this case). 
Accordingly, we conclude that a broad award is inappro-

priate and our determination is limited to the controversy 
that gave rise to this dispute. 
DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
1. Employees of Slattery Skanska, Inc. represented by 
Local 731, Building Concrete & Common Laborers Un-
ion are entitled to perform the setting of precast concrete 

boxes into the ground, through which electrical conduit 
is to be installed, at the Corona Rail Yard Project in 
Queens, New York. 

                                                          
 11 See 
Electrical Workers Local 3 (Telecom Equipment),
 266 NLRB 
714, 717 (1983). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 178 
2. Local 3, International Brotherhood of Electrical 
Workers, AFLŒCIO is not entitled by means proscribed 
by Section 8(b)(4)(D) of the 
Act to force Slattery Skan-
ska, Inc. to assign the disput
ed work to employees repre-
sented by it. 
3. Within 14 days from this date, Electrical Workers 
Local 3 shall notify the Region
al Director for Region 29 
in writing whether it will refrain from forcing Slattery 
Skanska, Inc., by means proscribed by Section 

8(b)(4)(D), to assign the disputed work in a manner in-
consistent with this determination. 
  